Citation Nr: 1126887	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-33 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for a panic disorder with depressive features.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a panic disorder with depressive features and awarded a 30 percent disability rating, effective October 29, 2004.  In June 2008, the Board remanded the claim for additional development.  A May 2009 rating decision increased the disability rating from 30 percent to 70 percent, effective October 29, 2004.  

In a July 2009 decision, the Board denied the claim.  The Veteran appealed the decision denying the claim to the United States Court of Appeals for Veterans Claims.  In a June 2010 Order, the Court remanded the claim to the Board for readjudication in accordance with a Joint Motion for Remand.

The Veteran has submitted written statements indicating that his service-connected psychiatric problems interfere with his ability to obtain and maintain gainful employment.  The Board interprets that evidence as raising a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for one or more service-connected disabilities, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran has raised the issue of entitlement to TDIU while appealing the rating for his psychiatric disorder.  Therefore, his TDIU claim is part of that pending claim, and the Board has jurisdiction over both issues. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center, in Washington, D.C. 

FINDING OF FACT

Since October 29, 2004, the effective date of service connection, the Veteran's panic disorder with depressive features has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as: intermittently illogical speech, near continuous panic and depression affecting the ability to function independently, appropriately, and effectively; anger; impaired impulse control; neglect of personal appearance and hygiene; difficulty in establishing and maintaining effective relationships; and difficulty in adapting to stressful circumstances.


CONCLUSION OF LAW

Since October 29, 2004, the effective date of service connection, the criteria for an initial rating higher than 70 percent for a panic disorder with depressive features have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9412 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran contends that his psychiatric disorder is so severe as to warrant a 100 percent disability rating. 

The Veteran's psychiatric disorder is currently rated as 70 percent disabling.  A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9412 (2010).  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Shortly after filing his claim in October 2004, the Veteran submitted a statement from his private psychiatrist dated in December 2003 stating that the Veteran suffered from insomnia, depression, anxiety, crying spells, and anger.  He suffered from intense fear of having a heart attack or a seizure.  He would lock himself in his office at work and cry.  He would yell at his family.  He would defecate his clothing when he would walk outside of his house.  It was difficult to finish his work load each day.  The diagnoses were panic disorder, generalized anxiety disorder, somatization disorder, major depressive disorder, and rule out bipolar disorder, mixed type.  His medications for those disorders were also listed.  A Global Assessment of Functioning (GAF) score of 50 was assigned.  The psychiatrist also stated the Veteran was totally physically and emotionally unable to perform any job.  

VA treatment records reflect that in December 2003, the Veteran had multiple somatic complaints.  He felt fearful due to his inability to work.  He was irritable and verbally aggressive towards his wife.  Mental status examination showed that he had adequate hygiene and was appropriately dressed.  His facial expression was sad.  There was psychomotor retardation.  His attitude was cooperative, but his mood and affect were depressed.  There were audiovisual hallucinations but no delusions.  There were no suicidal or homicidal ideations.  His thought process was coherent, relevant, and logical.  He was oriented to person and place, but had poor time.  His insight was fair.  His judgment was good.  He was assessed as suffering from depressive disorder, with a history of a panic disorder and bipolar disorder.  A GAF score of 60 was assigned.  In March 2004, the Veteran reported to the emergency room with chest pains.  He had been having panic attacks on a daily basis that had been occurring for several weeks.  He reported feeling depressed, at times with crying spells, sleep problems, loss of interest in activities, poor concentration, and feelings of worthlessness.  He had been feeling anxious and had been experiencing daily panic attacks due to his current economic situation.  He had been verbally aggressive towards his wife, but there was no history of physical aggression.  It was noted that there was no indication that the Veteran would hurt himself or others, or that he had been hearing or seeing things not noted by others.  Additionally, there was no disorganized speech or behavior, grandiosity ideation, decreased need for sleep, distractability, or racing thoughts.  Mental status examination showed that the Veteran had good grooming and hygiene and was cooperative.  His mood was anxious and tense, and his affect was appropriate.  His thought process and content were coherent and relevant with no evidence of hallucinations.  There were no obsessional thoughts or phobias.  The diagnosis was panic disorder with agoraphobia, major depressive disorder, and bipolar disorder by history.  A GAF score of 60 was assigned.  In June 2004, the Veteran reported symptoms of anxiety and feeling tense.  He had restless, shaking legs.  His thought process was coherent, and there were no abnormal perceptions.  He was oriented in all three spheres.  He was anxious, and his affect was constricted.  His judgment and insight were fair.  In September 2004, the Veteran stated that he felt depressed because his physical ailments prevented him from working.  He described transient death wishes without intent or plan.  The Veteran was receptive to psychotherapy and interventions.  He continued supportive psychotherapy sessions, though in November 2004, he was noted to continue to feel depressed despite medication and therapy.  At that time, he was noted to have adequate hygiene and to be appropriately dressed.  There was psychomotor retardation.  He was alert and attentive, as well as cooperative, and his speech was readily spontaneous.  He was oriented in all spheres and his thought process was coherent, logical and goal-directed.  His affect was constricted, and his mood was dysphoric.  There was no evidence of delusions.  There were feelings of guilt and worthlessness.  There were no hallucinations reported, nor were there any suicidal or homicidal ideas.  

In November 2004, the Veteran's private psychiatrist submitted another statement that the Veteran was seen every two months for treatment because that was what he could afford.  He was in receipt of medication for his psychiatric conditions.  He was determined to be totally disabled to perform any job.  

On February 2005 VA examination, the Veteran reported that his frequent panic attacks affected his daily functioning.  He reported sudden episodes of irritability, destructive behavior, and anxiety, with periods where he would lose control.  He stayed at home most of the time.  He would at times become very shaky and could not shave. 

With regard to his employment history, he reported that he had not worked for over two years due to an unstable mental condition and physical ailments.  He had previously worked for two and a half years as an operations director.  With regard to his social history, he reported that he lived with his wife.  He had two adult daughters.  His wife was employed.  He reported that his physical conditions were not stable and he had difficulty walking.  He had a history of smoking and drinking heavily but had not done so in the recent past.  He mostly watched television and did not like to go out or be in crowds.  He also reported sleep difficulties, irritability, aggressivity, destructive behavior, anxiety, fears, and loss of control.  

Mental status examination revealed that the Veteran was clean and adequately dressed and groomed.  He was alert and oriented to time and place.  His mood was depressed and anxious, and his affect was restricted.  His attention span was good. His concentration and memory were fair.  He was not suicidal nor homicidal.  His speech was clear and coherent, but his memory, insight, and judgment were fair.  There were no signs that he was hallucinating.  The examiner found no impairment of the Veteran's thought processes or ability to communicate.  No delusions or hallucinations were described.  He was described as depressed, extremely anxious, and with poor impulse control.  He had a severe sleep impairment and was on high doses of medication.  The diagnosis was panic disorder with depressive features.  Based on the above, the examiner assigned a GAF score of 60.  

In April 2005, the Veteran's private psychiatrist submitted a statement confirming that he was still providing counseling and medication to the Veteran.  The psychiatrist again stated that the Veteran was totally disabled from physically or emotionally performing any job.  He reported that the Veteran had an ongoing GAF score of 50.    

A May 2005 Social Security Administration decision reveals that the Veteran received a disability award partially based on an emotional condition.  The decision took into account medical evidence, including VA treatment records and the Veteran's private psychiatric records as stated above.  Those records are dated prior to the appeal period. 

VA treatment records reflect that the Veteran was hospitalized for his mental disorders in June 2005.  The Veteran was hospitalized for a period of four days based upon suicidal ideations and plans.  He also had depressive symptomatology with episodes of high energy, irritability, anxiety, and increased restlessness, as well as audiovisual hallucinations.  He had been using his medications appropriately but had anxiety, restlessness, and felt like he was out of control.  He denied inflated self-esteem, increased need for sleep, being more talkative than usual, distractability, or experiencing racing thoughts.  He denied problems with his memory and also denied feeling constantly preoccupied or worried.  He denied panic symptoms, including heart palpations or feeling out of his body.  He denied experiencing recurrent or persistent thoughts or impulses, fear to specific situations or objects, or repetitive behaviors aimed at reducing or preventing distress.  The admitting GAF score assigned was 30.  During the hospitalization, it was found that the Veteran was in fact in poor compliance with medication, and he was counseled on the benefits of further pharmacotherapy and medication management.  The discharge diagnosis was bipolar disorder, more prominent depressive symptoms.  The GAF score on discharge was 65.  

VA treatment records reflect that in September 2005, the Veteran sought treatment for his depression.  He had anxiety, loss of interest in activities, decreased appetite, and trouble sleeping.  He had poor concentration.  There were no feelings of worthlessness or guilt present.  He was not having any suicidal or homicidal ideations.  He denied seeing or hearing things out of the ordinary.  There was no evidence of disorganized speech.  Mental status examination revealed that he was unshaven, otherwise normal.  He had good eye contact but appeared anxious.  His psychomotor activity was calm.  There were no tics or involuntary movements, though his legs were restless.  He was fully oriented in all spheres.  His mood and affect were anxious.  His thought process and content did not show any phobias, delusions, or suicidal or homicidal ideations.  There were no current hallucinations.  The Veteran's medications were adjusted.  The diagnosis was depression and anxiety, not otherwise specified.  A GAF score of 65 was assigned. 

One week later, in September 2005, the Veteran presented with complaints primarily of anxiety and was admitted for inpatient psychiatric treatment.  He described a loss of interest in activities and serious trouble sleeping at night.  He denied any suicidal or homicidal ideations, but reported poor impulse control.  He denied any visual or auditory hallucinations but admitted to them in the past.  He could not identify any precursors to his state but admitted to stopping some of his medications secondary to side effects, though those effects were only vaguely described.  He stated that he was in full remission of previous alcohol dependence.  Mental status examination demonstrated that the Veteran was well-groomed and dressed appropriately.  He was cooperative with good eye contact.  He was restless with no tics or abnormal movements.  He was fully oriented to time and place.  His mood was anxious and inappropriate.  His thought process and content was coherent and relevant with no delusions or obsessive behavior.  There were no auditory or visual hallucinations present.  He was awake and oriented in all three spheres.  His judgment was considered to be good.  The Veteran was noted to have a history of poor compliance with medication and treatment.  During the hospitalization, which was approximately one week, the Veteran's medications were adjusted and his anxiety symptoms improved significantly.  His sleep pattern improved.  By early October, the Veteran was stable and had resolution of his admission.  At the time of discharge, the Veteran was alert, oriented in all three spheres, and was logical and coherent.  He denied any suicidal ideation or auditory or visual hallucinations.  His GAF score upon entrance was assessed as 30 and was then reassessed as 60 on discharge. 

VA treatment records show continued treatment for the Veteran's mental disorders.  In January 2006, he was noted to be learning how to cope with his symptoms, some of which resolved with the correct medications.  At that time, mental status examination revealed adequate hygiene and appropriate dress.  There was psychomotor retardation and his affect was constricted.  He did have audiovisual hallucinations, but no delusions.  The hallucinations were not described.  There was no indication of self harm or suicidal ideations.  His judgment was described as good, but his insight was fair.  He had trouble remembering recent events.  The examiner assigned a GAF score of 50.  On follow-up examinations in April 2006 and in July 2006, his symptoms were relatively similar and his medications were adjusted.  The Veteran's primary complaints included trouble falling asleep, irritability, and frequent arguments with his wife.    

In October 2006, the Veteran once again presented for psychiatric admission to prevent self harm and harm to others.  At that time, he admitted to taking his medication at will and not as prescribed.  He reported feeling depressed and irritable, as well as feelings of worthlessness for not being able to help those who had died in service.  He described panic attacks that occurred daily, lasting up to ten minutes at a time.  He admitted to hearing male voices calling his name and seeing shadows that were not noted by others.  He denied experiencing recurrent or persistent thoughts, impulses, or behavior.  He denied having trouble with his memory or with feeling constantly preoccupied with planning.  Mental status examination revealed that he was calm and appropriately dressed and groomed.  He had spontaneous speech.  His mood was "bad," and his affect was calmed.  His mood and affect were not congruent.  He had homicidal plans that were not directed at any particular person.  The diagnosis was major depressive disorder, severe, recurrent, without psychotic features and panic disorder without agoraphobia.  He was assigned a GAF score of 35, and was admitted to the hospital for stabilization.  It was noted that he had been feeling a worsening of his symptoms for the previous three months that had been exacerbated by his neck pain.  On follow-up examination, he reported having frequent panic attacks on a daily basis.  He did not like leaving his room in the hospital because he did not like to see others.  He had had a recent worsening of his physical disabilities that increased his depression.  He was noted to continue to feel very depressed.  His wife felt that his depression could be related to his grandchildren moving far away.  During the nine day stay, the Veteran's medications were adjusted for better control, and he was noted to have obtained the maximum benefits of care at that level.  He continued to feel depressed and irritable, with nonspecific homicidal ideations.  He slowly began to participate in ward activities and eventually denied thoughts of self harm.  He continued to have "bad thoughts" and occasionally heard voices, but he was able to ignore them.  He continued to complain of his physical disabilities, as well as an "unclear mind" and "confusing thoughts."  By the end of the hospitalization, the Veteran was freely socializing with others.  His medication had been adjusted.  He stated that he still had a negative view of his future.  There was a strong suspicion that there was a secondary gain with regard to his continuing need for hospitalization.  It was recommended that he be discharged for follow-up care.  On psychiatric follow-up later that month, he reported continuing panic attacks.  His sleeping problems were reduced with medication.  He was oriented to time, person, and place and had normal thought process and content.  There were continuing audiovisual hallucinations.  The Veteran had a facial expression of sadness and his mood and affect were constricted and anxious.  He was assigned a GAF score of 50.  On December 2006 follow-up, the Veteran's reported symptoms were similar to those of his past, namely problems with depression, irritability, and frequent panic attacks.  

A February 2007 private treatment record reflects that the Veteran was hospitalized for six days due to his psychiatric symptoms.  He had suicidal and homicidal ideations.  He was listening to voices telling him to hurt himself.  He showed good control over his impulses and did not appear to present a danger to himself or to others.  It was noted that during his hospitalization, he was able to handle his anger and respond correctly to the provided treatment.  He appeared calmer, cooperative, and oriented in all three spheres.  He was able to focus and feel better, with control over his impulses.  He was stable.  The diagnosis was major depression.  A GAF score of 50 was assigned, with a best GAF score of 60 being assigned.  

VA treatment records reflect that in March 2007, the Veteran reported feeling somewhat better, and denied any suicidal or homicidal ideations.  He was noted to be clean and well-kept.  His mood was regular, and his affect was calm.  He was coherent and not delusional.  However, his insight was poor, and his judgment was fair.  He was then admitted to the day hospital program for individual and group therapy sessions to focus on his depression with impaired self-esteem.  His admission GAF score was 55-60.  On discharge from the program in April 2007, it was noted that the Veteran reported feeling somewhat better but continued to have mood swings, felt irritable, and had a continuing fear of losing control.  He denied any suicidal or homicidal ideations.  He stated that he still would at times hear voices telling him to harm himself and others, but that he would not act on those voices.  He also reported decreased attention and concentration.  At the time of discharge, he was considered to be in touch with reality, with no hallucinations, and had intact logic and coherence.  

On April 2007 VA psychiatric examination, the Veteran reported symptoms of feeling depressed with crying spells, feeling socially withdrawn, feeling fearful and persecuted, hearing voices telling him to kill himself, seeing shadows, and trouble sleeping.  He was unable to explain the events that led to the development of these symptoms.  Mental status examination revealed that the Veteran was clean.  His psychomotor activity and speech were unremarkable.  His attitude was guarded and his affect was blunt.  He described his mood as tired.  His perception of time and place was intact.  His thought process and content were unremarkable.  There were no delusions.  His insight was normal.  His impulse control and behavior were appropriate.  He did not exhibit problems with activities of daily living.  His memory was normal.  There were no obsessive or ritualistic behaviors.  There were no episodes of violence.  The examiner diagnosed the Veteran with panic disorder by history, as well as depressive disorder, not otherwise specified.  Based upon the above findings, a GAF score of 65 was assigned.  The examiner found that there was no evidence of total occupational and social impairment, nor were there signs or symptoms that resulted in deficiencies in thinking, judgment, family relations, work or mood.  The examiner stated that the Veteran's mental disorders were controlled with continuous medication.  The examiner also felt that there was no consistency between the Veteran's reported psychiatric symptoms and the objective evidence found on mental status examination.  

On August 2007 private psychiatric examination, the Veteran's symptoms were summarized as crying spells, avoidance of social situations, hearing voices, visual hallucinations, fearfulness, having "bad thoughts," anxiety, suicidal ideations, lack of interest and energy, emotional malaise, poor judgment and concentration, panic attacks, sleep trouble, homicidal thoughts, disorientation to place, and poor control of aggressive impulses.  Mental examination demonstrated thought process that was illogic and incoherent at times.  The Veteran's thought process was characterized by irritability, suicidal and homicidal tendencies, hallucinations, sleep problems, and poor interpersonal relations.  His affect was superficial and at times flat.  His memory was normal, but sometimes forgetful.  His mood was depressed and preoccupied, and his judgment and insight were poor or absent.  The diagnosis was major depression, recurrent, with psychosis, panic disorder with agoraphobia, and bipolar disorder by history.  Based on the above, the examiner assigned a GAF score of 35-40, and stated that the Veteran was unable to engage in substantially gainful employment.

VA treatment records reflect that in July 2008, the Veteran reported continuous symptoms of irritability, angry outbursts, panic attacks, and a fear of losing control.  He would hear voices in his head.  He controlled his sleep trouble with medication.  There was psychomotor retardation, and his affect was constricted.  His mood was anxious and irritable at times.  He was cooperative, but his speech was not spontaneous.  His thought process was coherent and relative.  His judgment was good.  His insight was fair.  There were audiovisual hallucinations reported.  A GAF score of 50 was assigned. 

On August 2008 VA examination, the Veteran reported symptoms of trouble sleeping, anxiety, depression with crying bouts, feeling fearful and persecuted, and being argumentative.  He experienced the symptoms on a daily basis.  Mental status examination revealed a clean appearance and tense psychomotor activity.  Speech was spontaneous, and affect was constricted.  His mood was poor.  He was oriented as to time, person, and place.  There were no hallucinations or delusions.  His behavior was appropriate.  Thought process and content were unremarkable.  There was no evidence of inappropriate behavior or obsessive thoughts.  There were no suicidal or homicidal thoughts.  Based upon the above, and a review of the claims file, including more recent July 2007 VA treatment records evidencing continued psychiatric treatment, the examiner diagnosed with Veteran with panic disorder with depressive features and assigned a GAF score of 60.  The examiner specifically found that there was no evidence of total occupational and social impairment, nor were there signs or symptoms that resulted in deficiencies in thinking, judgment, family relations, work, or mood.

On April 2009 VA examination, the Veteran reported that he suffered from sudden anxiety and panic attacks which affected him physically.  Once he would "lose control" in that way, he was not aware of what was happening next.  The episodes occurred frequently and at times were severe.  Sometimes his children would come home to find him crying in the corner.  He reported that his memory was decreased.  He felt depressed about his general life situation and felt that he had little control over his emotional situation.  Due to these episodes, he tended to become irritable, ill-humored, intolerant to frustration, felt overwhelmed at times, and felt depressed.  He had obtained some control over these symptoms with medication and acknowledged that several of his previous hospitalizations were due to not taking his medications as prescribed.  On mental status examination, he appeared clean and casually dressed.  His speech was clear and coherent.  His affect was appropriate, and his mood was dysphoric.  He was oriented to time, place, and person.  His thought process included an overabundance of ideas, and he was preoccupied with one or two topics.  His judgment was normal, and he did not have delusions.  There were no problems shown with an ability to complete the tasks of daily living, and his personal hygiene was normal.  His memory was mildly impaired.  There were no homicidal or suicidal ideations.  There were no hallucinations.  Based upon the above and a review of the claims file, the examiner determined the diagnosis to be panic disorder, without agoraphobia, chronic, with depressive features.  A GAF score of 50 was assigned.  The examiner specifically found that there was no evidence of total occupational and social impairment, but did find signs or symptoms that resulted in deficiencies with regard to his family relations, work, and mood.  The examiner carefully reviewed the Veteran's other psychiatric diagnoses, including borderlines schizophrenia and bipolar disorder, and determined that they were either inadequate diagnoses or were diagnoses by history that were not present currently.  Further, his depression was found to be a co-morbid symptom of his primary condition, panic disorder without agoraphobia.  

In this case, throughout the pendency of the appeal, the Veteran has been primarily and consistently assigned GAF scores that fall within the 50 to 60 range, as found on VA examinations in February 2005, April 2007, August 2008, and April 2009, and in the private and VA treatment records.  Specifically, in December 2003, GAF scores of 50 and 60 were assigned.  In March 2004, a GAF score of 60 was assigned.  On February 2005 VA examination, a GAF score of 60 was assigned.  In April 2005, the Veteran's private psychiatrist assigned a GAF score of 50.  VA treatment records reflect that in September 2005, he was assigned a GAF score of 65.  In January 2006, a GAF score of 50 was assigned, as was also assigned in April 2006 and in July 2006.  In February 2007, a GAF score of 50 was assigned.  In March 2007, a GAF score of 55-60 was assigned.  On April 2007 VA examination, a GAF score of 65 was assigned.  In July 2008, a GAF score of 50 was assigned.  Finally, on August 2008 and on April 2009 VA examinations, GAF scores of 60 and 50 were assigned.  However, the Veteran also received lower GAF scores when he was hospitalized in June 2005, when he was assigned a GAF score of 30; in September 2005, when he was assigned a GAF score of 30; and in October 2006, when he was assigned a GAF score of 35.  Upon discharge, however, GAF scores of 65, 60, and 50, respectively, were again assigned, indicating that these lower scores were more likely exacerbations of the Veteran's overall mental status that were lessened with treatment.  Additionally, however, the Veteran's treating physician submitted an opinion in August 2007 that the Veteran's GAF score was between 35 to 40.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95 (Mar. 1995).

According to the DSM-IV, GAF scores of 51 to 60 reflect moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, and school functioning (e.g. few friends, conflicts with peers or co-workers).  GAF scores of 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, or school, or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.).  GAF scores of 21 to 30 reflect behavior that is considerably influenced by hallucinations or delusions, or serious impairment in communication or judgment, or inability to function in almost all areas.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Although the Board is sympathetic to the Veteran's claim that his mental disorder warrants a higher rating, the Board finds that a rating in excess of 70 percent is not warranted in this case.  In order to be rated 100 percent disabling under DC 9412, there must be a showing of total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9412 (2010).  However, on VA examinations in February 2005, April 2007, August 2008, and April 2009, it was not found in any instance that the Veteran suffered from total occupational or social impairment.  To the contrary, he was consistently determined to be able to perform the activities of daily living, had appropriate, or, normal, personal hygiene, he was consistently oriented in all three spheres, with one instance of having poor orientation to time, and had only slight memory loss as to recent events, or memory loss while experiencing a panic attack.  There were no signs of disorientation to time or place, nor was there any indication that the Veteran suffered from delusions.  While there has been evidence to show that the Veteran has suffered from auditory hallucinations in that he hears a man's voice telling him to hurt himself, those hallucinations do not appear to be a dominating symptom in his overall psychiatric illness as to meet the criteria for a higher rating.  While the auditory hallucinations exist, the Veteran has stated that he is able to pray and ignore the hallucinations, thereby lessening their impact on his psychiatric functioning.  Although the Veteran has consistently stated that he experiences auditory hallucinations, as well as visual hallucinations of seeing "shadows," those symptoms have not been determined to be a controlling force in the Veteran's overall psychiatric functioning.  Those symptoms alone, without any other criteria listed for a 100 percent rating being present, do not appear to be of such significant magnitude as to warrant a higher rating.  

Further, while it is clear that the Veteran has been in some danger of hurting himself and others, such danger has been shown to be intermittent, as outside of his hospitalizations, the Veteran has not voiced an intent or plan with regard to suicidal or homicidal thoughts.  Although the Veteran has stated that he has suffered from suicidal or homicidal ideations, there have not been any stated intent or plan to suggest that he was an ongoing threat to himself or family outside of his short-term hospitalizations.  Adjustments to his medication while hospitalized appeared to consistently reduce such thoughts or ideas, and on VA examinations, he has denied any suicidal or homicidal intentions.  In fact, on one hospitalization that had originally been based upon suicidal threats, within one week, the Veteran was able to socialize with others and had stabilized.  It was suggested that his continued hospitalization would be for self gain, rather than to treat a continuing suicidal threat.  

With regard to whether a higher rating was warranted during the periods that the Veteran was hospitalized in June 2005, October 2005, October 2006, February 2007, and in April 2007, the Board finds that the evidence does not support such a finding.  Each hospitalization lasted for approximately one week at a time, and with each hospitalization, the Veteran was able to stabilize his psychiatric symptoms with a more controlled regimen of medication.  He consistently admitted that prior to the hospitalizations, he was not in compliance with taking his medications.  Adjustments helped to ease and decrease his heightened symptoms.  More significantly, despite his increased psychiatric symptoms during the hospitalizations, his symptoms still did not meet the criteria for a higher 100 percent rating while hospitalized.  Although on each hospitalization he experienced increased anxiety, had thoughts of suicide or homicide, and increased depression, he did not display delusional behavior, gross impairment in thought processes or communication, grossly inappropriate behavior, an intermittent inability to perform activities of daily living, disorientation to time or place, or significant memory loss.  Accordingly, although the Veteran suffered from a number of temporary increases in the severity of his symptoms when he was hospitalized, those symptoms were shown to have decreased shortly thereafter due to proper administration of medication and stabilization techniques.  Such decrease is evident in the higher GAF scores consistently assigned on discharge and in the treatment records for the months following discharge.  

Finally, while the Veteran's treating psychiatrist assigned the Veteran a rather dismal GAF score of 35 to 40 in August 2007, the Board finds that the GAF score, and the report it was based upon, is less persuasive than the other VA examinations of record because the psychiatrist reported minimal mental status examination or background history on which to base the score.  Moreover, the psychiatrist, in assigning the low GAF score and in consistently determining that the Veteran was unable to function in an occupational setting, did not provide an accompanying rationale nor did he make findings that would warrant a higher 100 percent rating, such as that the Veteran was unable to attend to the tasks of daily living, had grossly inappropriate behavior, was delusional, or was disoriented to time or place.  If the examiner based his findings on the Veteran's hallucinations or suicidal threats, such would need to be more clearly explained.  Though the Veteran's private psychiatrist has listed symptoms from which the Veteran has suffered, including poor judgment, concentration, and control of aggressive impulses; illogic thought processes; chronic depression; and panic attacks, those symptoms, while suggestive of a rather chronic psychiatric disorder, are indeed accounted for in the 70 percent rating.  Accordingly, after carefully weighing the evidence of record, it appears to the Board that the most appropriate disability rating in this case is 70 percent under DC 9412.  Throughout the pendency of the appeal, the Veteran has been shown to have deficiencies in most areas, such as in a work environment, with his relations with his wife and family, as well as exhibiting a depressed mood and daily panic attacks, anger, and impaired impulse control, as is accounted for in the 70 percent criteria.

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the Board finds that the Schedule is not inadequate.  The Schedule provides for higher ratings for the Veteran's psychiatric disorder, but findings supporting a 100 percent rating have not been documented.  Although the Veteran has been hospitalized for short periods of time at least five times during the seven-year appeal period, as discussed above, those hospitalizations appear to have been temporary increases in the Veteran's psychiatric functioning and were primarily instituted for stabilization of his medication.  Follow-up examinations subsequent to the hospitalizations demonstrated a more stable psychiatric picture, rather than a worsening of the psychiatric condition.  Moreover, the hospitalizations themselves do not demonstrate to the Board an unusual or exceptional disability picture not already contemplated in the rating criteria, as such treatment would not be abnormal for a Veteran rated at the 70 percent level for a psychiatric disorder.  Further, while the Veteran is no longer employed, and the evidence demonstrates that his psychiatric disorder has impacted his employment, the evidence does not show marked interference with the Veteran's employment, and no such finding was made on the three VA examinations of record.  In that regard, total occupational impairment was not shown on VA examination, and the occupational impairment that does currently exist is accounted for in the 70 percent rating.  Therefore, an exceptional or unusual disability picture based upon the Veteran's employment history has not been shown.  Accordingly, because there is no indication of any other factor that suggests the established rating criteria do not adequately account for the severity of the Veteran's disability, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted. 

Finally, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that since October 29, 2004, the Veteran's panic disorder with depressive features has not warranted a rating higher than 70 percent.  As previously explained, the Veteran's psychiatric hospitalizations appear to have been temporary increases in his psychiatric functioning and were primarily instituted for stabilization of his medication.  Follow-up examinations subsequent to the hospitalizations demonstrated a more stable psychiatric picture, rather than a permanent worsening of the psychiatric condition.  As the preponderance of the evidence is against the claim for an increased initial rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Veteran's claim for an initial compensable rating for a panic disorder with depressive features arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims file the Veteran's private and VA treatment records and afforded him four VA examinations in relation to his claim.  The Board finds those actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

An initial rating higher than 70 percent for a panic disorder with depressive features is denied.





REMAND

Additional development is necessary prior to further disposition of the claim for a TDIU.

A claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the issue of entitlement to a TDIU rating has been raised by the record, particularly by the statements submitted by the Veteran and due to opinions submitted by his private psychiatrist.  

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In this case, the Veteran has been granted a 70 percent disability rating for PTSD.  He is not in receipt of service connection for any other disability.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  Therefore, his single 70 percent rating meets the minimum schedular percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) (2010).  

Accordingly, the remaining issue is whether the Veteran, solely as a result of his service-connected disability, is no longer able to be employed.  It does not appear that an examiner has yet been asked to render an opinion as to the overall effect of the Veteran's service-connected psychiatric disability on his ability to obtain and retain employment.  In that regard, the Veteran has submitted numerous statements from his private psychiatrist that he is unable to function in an employment setting.  However, the Board finds that the rationale for those determinations was not adequately provided to support the Veteran's claim for TDIU on their own, as those opinions merely followed a recitation of the Veteran's symptoms and diagnoses.  Further, on VA examination, the Veteran was determined to not be totally occupationally disabled due to his service-connected psychiatric disorder.  Because of the inconsistent findings with regard to the Veteran's employability, and because it appears that the Veteran is not working, which he ascribes, in part, to his psychiatric disorder, and in part, to his physical disabilities, the prudent and thorough course of action is to afford the Veteran an examination to ascertain the impact of his service-connected psychiatric disability on his unemployability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he is precluded from securing or following a substantially gainful occupation by reason of his service-connected disability, a psychiatric disorder.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached.  The examiner should describe the overall impact of the Veteran's service-connected disability on his occupational functioning.  Specifically, the examiner should opine as to whether the Veteran's service-connected panic disorder with depressive features, without consideration of any nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation. 

2.  Then, readjudicate the claim for entitlement to a TDIU.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


